Citation Nr: 1519250	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, previously characterized as a low back condition.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2002, the RO notified the Veteran of a February 2002 rating action denying the claim of service connection for a low back condition, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the February 2002 RO rating action relates to unestablished facts necessary to substantiate the claim of service connection for a back disability, and raises the possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence added to the record since the February 2002 rating decision, denying service connection for a low back condition, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for a low back disability on appeal is being reopened, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Service connection was denied for a low back condition in a February 2002 rating decision.  The Veteran was notified of the decision in March 2002.  He filed a notice of disagreement, and a statement of the case was issued in June 2002.  The Veteran did not perfect an appeal to the Board, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2002 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

At the time of the February 2002 rating decision, the evidence of record included the service treatment records (STRs), which show that the Veteran complained of recurrent back pain on a February 1995 medical history report.  He reported having occasional low back pain.  At a December 2001 VA examination the Veteran was diagnosed with chronic back pain, and the examiner wrote that the examination was normal.  He reported having pain all the time that was exacerbated by prolonged standing, walking and sitting.

The additional evidence submitted since the February 2002 rating decision includes a July 2012 statement in which the Veteran wrote that his spine was injured during Navy SEAL training and that he had a middle and lower back injury.  An MRI from August 2012 a VA treatment record submitted by the Veteran showed arthritic changes affecting the L5-S1 area.  The Veteran was to be referred for an epidural block.  He wrote on his July 2013 VA Form 9 that he had had the same symptoms since 1993 and that he was to have a surgical procedure that day.  The Veteran testified at the June 2014 hearing that he injured himself in training during service and that there was no post-service injury.  He had an office job in service after his SEAL training.

The Board finds the newly submitted evidence to be material; thus, the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran injured his back during service and that his back disability may be related to this injury.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Because the additional evidence is both new and material, the claim for service connection claim for a back disability is reopened and is addressed further in the remand section of the decision.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened, and to this extent only the appeal is granted.


REMAND

The record shows in-service complaints of back pain, a post-service diagnosis of arthritic changes affecting the L5-S1 area, and reports by the Veteran of having back pain since service.  Since the record shows in-service complaints, a post-service diagnosis from treatment, and credible reports of ongoing symptomatology, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

VA treatment records to December 2007 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2007 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2007 to the present.

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection a back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated tests should be performed, and all findings reported in detail.  The Veteran should be given an opportunity to describe his back symptoms and any symptoms he has had since service.  

Based on the Veteran's reports, examination, and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current back disability that is related to service.  The examiner should also consider the Veteran's lay statements regarding having back pain since military service.

The examiner should explain the rationale for all opinions given, with citation to any supporting facts.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why that is the case.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


